Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with RICHARD T. SCHACHNER on July 25, 2022  
The application has been amended as follows: 
In the Claims: 
	1)	Claims 1 and 4 have been cancelled. 
- End of the Amendment









Statement for Reasons for Allowance
Claims 2-3 are allowed.
The present claims are allowable over the “closest prior art” Yang et al. (US 2011/0108523).
Yang discloses a method for fabrication of microparticles having a surface structure, the method comprising: (a) preparing liquid droplets from photo-polymerizable resin containing colloidal particles dispersed therein and the colloidal particle have a particle size of 10-10,000 nm and the colloidal particles  (claims 1-3). The silica particles having a different sizes with a surface structure formed of different sized holes in figure 6 (para 0018) which meets the limitation of first holes existing in an on the surface of the plurality of silicon grains and second hole existing between the plurality of silicon grains (see figure 6). 
While there is no disclosure that the silicon material is an silicon bulk thermoelectric conversion material as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. silicon bulk thermoelectric conversion material , recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art silicon particles and further that the prior art structure which is a silicon particles identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Based on the Applicants arguments filed on 05/02/2022, the microparticles of Yang (FIGS. 6(c) and 6(d)) are mainly made from the photo-polymerized resin, and the microparticles have different-sized holes on the surface formed by selective removal of different-sized silica particles. The microparticles of Yang merely contain different-sized silica particles in and on the surface (Fig.6(a) and (b)) or different-sized holes on the surface (Fig.6(c) and (d)) but no hole in the microparticles, because the different-sized silica particles in microparticles formed of the photo-polymerized resin cannot be removed.
Thus, the microparticles of Yang do not disclose or suggest “first holes existing in and on the surface of the plurality of silicon grains, the first holes having an average size of 1 nm or more and 30 nm or less and second holes existing between the plurality of silicon grains having an average size of 100-300 nm and the aspect ratio of the silicon grain is less than 10. 
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788